         Case 2:18-cr-00303-JCM-PAL Document 32 Filed 03/04/19 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7                                 UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9
     United States of America,                           Case No. 2:18-cr-00303-JCM-PAL
10
                     Plaintiff,                             Stipulation to Modify Conditions of
11                                                                    Pretrial Release
            v.
12
     Dustin Randall,
13
                     Defendant.
14
15          Dustin Randall is on pretrial release pending the resolution of this case. One of the
16   conditions of Randall’s release is home detention. 1 Section 3142(c)(3) of Title 18 of the United
17   States Code gives courts the authority to amend or impose additional or different conditions of
18   release at any time after consideration of the release factors under 18 U.S.C. § 3142(g). The
19   parties jointly request that the Court modify Randall’s bond to permit him to: (1) use the UNLV
20   library between work shifts and university classes and when necessary to complete group
21   projects (2) use the UNLV fitness facility as preapproved by Pretrial Services Monday through
22   Thursday.
23          The proposed modifications are the least restrictive conditions that will reasonably
24   assure Randall’s appearance at trial and the safety of the community. Both of the modifications
25
26
            1
                ECF No. 12 at 5.
         Case 2:18-cr-00303-JCM-PAL Document 32 Filed 03/04/19 Page 2 of 3




 1   restrict Randall’s movement to the UNLV campus, where he is a student and employed in the
 2   parking office.
 3          DATED: March 4, 2019
 4    RENE L. VALLADARES                          NICHOLAS A. TRUTANICH
      Federal Public Defender                     United States Attorney
 5
 6    By /s/ Erin Gettel                          By /s/ Christopher Burton
 7    ERIN GETTEL                                 CHRISTOPHER BURTON
      Assistant Federal Public Defender           Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
         Case 2:18-cr-00303-JCM-PAL Document 32 Filed 03/04/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     United States of America,                          Case No. 2:18-cr-00303-JCM-PAL
 4
                   Plaintiff,                             Stipulation to Modify Conditions of
 5                                                                  Pretrial Release
            v.
 6
     Dustin Randall,
 7
                   Defendant.
 8
 9          Based on the pending stipulation of counsel, and good cause appearing therefore, IT IS
10   HEREBY ORDERED that Randall’s bond is modified as follows:
11          Randall is permitted to (1) use the UNLV library between work shifts and university
12   classes and when necessary to complete group projects and (2) use the UNLV fitness facility
13   as preapproved by Pretrial Services Monday through Thursday.
14
15   Dated March 11, 2019                                      __________________________
                                                               Peggy A. Leen
16
                                                               United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
                                                    3
